DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13.
Applicant’s arguments and/or remarks regarding currently pending independent claims 1 and 11, see applicant’s remarks filed on 10/06/2021, appears to overcome the rejection, and have been considered are persuasive.
However, upon further review and search, main Claims 1 and 11, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 11.
Specifically, claim 1, a contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1, “an image reading apparatus comprising: a first medium support section that supports a medium to be fed; a casing that includes a reading unit that performs reading on the medium fed from the first medium support section; a reading unit that performs reading on the medium fed from the first medium support section; and a posture switching section that is configured to switch between a first posture in which the casing is inclined obliquely and a second posture in which the casing is inclined with respect to a horizontal direction more than in the first posture, wherein an upper face of the casing is configured to be utilized as a second medium support section that is configured to mount the medium when the casing is in the second posture”.
Further, the prior arts of record don’t disclose or suggest the features of claims 1. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1.
Main Claim 11, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore the reasons for indicating allowable subject matter of main claim 11 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 11. Claims 2-10 and 13, which depend from claims 1 and 11, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677